Citation Nr: 9905655	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to a compensable evaluation for a residual 
scar of the right parietal region.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to February 
1946.  

This appeal arises from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to a 
compensable rating for a scar of the right parietal region.  

In September 1995 the veteran appeared at a hearing at the 
RO.  At the hearing he requested that his claim for service 
connection for headaches, including as secondary to his 
service-connected parietal scar, be reopened.  The Hearing 
Officer issued a decision which continued the denial of a 
compensable rating for the parietal scar.  

The veteran filed a notice of disagreement with the denial of 
his claim in March 1996.  The RO issued a Statement of the 
Case with a Rating Sheet attached in March 1996 to the 
veteran.  The issues listed as being on appeal were a 
compensable rating for the right parietal scar and service 
connection for migraine headaches.  A substantive appeal was 
submitted by the veteran in July 1996.  

The Board of Veteran's Appeals (Board) remanded the veteran's 
claims to the RO in March 1998.  In the introduction to the 
remand the Board noted that the veteran's claim for service 
connection for headaches had been denied by the Board in a 
July 1959 decision.  The Board noted that the July 1959 
decision was final and that the veteran's claim was a request 
to reopen his claim for service connection for headaches.  
The Board framed the issue on the title page as whether new 
and material evidence had been presented to reopen the claim 
for service connection for migraine headaches.  

In August 1998 the RO issued a supplemental statement of the 
case to the veteran which included the issue of whether or 
not new and material evidence had been submitted to reopen 
the claim for service connection headaches.  


FINDINGS OF FACT

1.  The veteran's scar of the right parietal region is not 
tender or painful, is not poorly nourished or ulcerated and 
is not disfiguring.  

2.  The Board denied the veteran's claim for service 
connection for headaches in a July 1959 decision.

3.  The evidence submitted since the July 1959 decision of 
the Board is of such significance that it must be considered 
in order to fairly evaluate the claim on the merits.

4.  The veteran's headaches are not causally related to his 
military service or to the service-connected scar of the 
right parietal area.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a scar of the 
parietal region have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7800 (1998).

2.  The evidence received since the July 1959 decision of the 
Board constitutes new and material evidence to reopen his 
claim for service connection for headaches.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

3.  The veteran's headaches were not incurred in service and 
are not proximately due to and/or the result of a service 
connected disease or injury.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The veteran's Affidavit for Philippine 
Army Personnel includes a notation that the veteran sustained 
a shrapnel wound to the head in July 1945.  

An affidavit from a former member of the veteran's company 
dated in August 1958 reflects that the veteran was wounded in 
action in August 1945. 

In a statement dated in September 1958, the veteran's 
attending physician, H. Mendoza, stated that the veteran had 
chronic osteomyelitis on the right temple due to a shrapnel 
wound, a remittent low fever, continuous headache and 
dizziness, tenderness of the right temple and dimness of 
vision of the right eye.  

An October 1958 VA examination report reflects that the 
veteran presented complaints of headaches, dizziness and 
dimness of vision.  The veteran reported being treated for 
headaches in 1947.  On examination, a scar of the right 
parietal region was noted.  It was non-depressed, non-
adherent and non-painful.  It measured one by one eighth of 
an inch.  X-rays of the skull revealed no apparent bone 
abnormality of the skull and no evidence of fracture.  A 
diagnosis of residuals of shrapnel fragment wounds to the 
head was given.

The veteran's former platoon sergeant, in an October 1958 
affidavit, indicated that he was informed that the veteran 
had received shrapnel wounds to the head.  An October 1958 
affidavit from a fellow soldier who assisted him when he was 
wounded is also of record.  

In November 1958 the RO granted service connection for a 
shrapnel wound to the head.  The residuals of that injury 
were evaluated and a noncompensable rating was assigned for a 
scar of the right parietal region.  

The veteran appealed that determination in March 1959.  In 
his appeal he stated that his disability was more severe than 
had been evaluated.  He contended that it caused him to 
suffer pain, fever, headache, dizziness and dimness of 
vision.  The RO construed the veteran's statements as claims 
for service connection for pain, fever, headaches, dizziness 
and dimness of vision.  In April 1959 the RO denied service 
connection for headaches.  The veteran appeal that decision 
to the Board.  

A July 1959 decision of the Board denied service connection 
for headaches.

In a statement dated in October 1973, G. Valino, M.D., 
reported that the veteran had consulted him several times 
during the years 1965 to 1968 for complaints of headache, 
especially at the right side of the head, with dizziness, 
lack of sleep, loss of vision, and diminished muscular 
strength of the left forearm.

A letter from P. Tiongson, M.D., dated in October 1973, 
reflects that the veteran was examined because of complaints 
of moderate to severe recurrent right sided headache, 
dizziness, insomnia, easy fatigability and diminished visual 
activity, and numbness of the left upper extremity of about 
10 years duration.  A history of shrapnel injuries in the 
head and left forearm was noted.  The doctor's impressions 
included migraine and rule out post traumatic shrapnel 
injuries.

In December 1973 a VA examination revealed a scar on the 
right parietal region of the head, which measured one inch by 
one eighth of an inch.  It was slightly raised.  It was non-
adherent, non-tender and was not disfiguring.  A color 
photograph of the scar was included.  The photograph shows a 
barely discernible scar of the scalp, which is obscured by 
the veteran's hair.  X-rays of the skull revealed the cranial 
vault was intact.  It was normal in size, shape and 
thickness.  It showed no evidence of bony abnormality.  The 
sphenoid and petrous ridges were equal.  The sella turnica 
was normal in size and shape.  The clinoids were intact.  No 
abnormal calcific densities were seen.  No metallic foreign 
bodies were noted.  The impression was essentially negative 
skull.  

In a letter dated in January 1974, Dr. Tiongson certified 
that the veteran had been under his treatment since October 
1973 for complaints which included recurrent headache.  
Impressions included recurrent migraine and rule out sequelae 
of post-traumatic shrapnel injuries.  In statements dated in 
January 1975 and March 1975, Dr. Tiongson again gave these 
impressions.

In a statement dated in August 1975, G. B. Guiab, M.D., 
reported that the scar in the right parietal region was 
associated with tenderness on pressure and numbness due to 
shrapnel.

A VA examination in September 1994 revealed that the right 
parietal scar was healed, flat, and nontender.  The veteran 
complained of pain in the right parietal area.  X-rays of his 
skull was negative for craniofacial fracture or retained 
metallic foreign bodies.  There was a faint midcerebral 
calcification, most probably in the pineal gland.  The 
impression was "negative for fracture or MFB'S."

In November 1994 the veteran's private physician, C. Ponce, 
M.D., wrote a statement indicating that the veteran had 
consulted him for treatment of severe right parietal 
headache.  On examination he found a scar in the parietal 
area, which measured one and one half inches by one quarter 
inch.  Swelling in the parietal area was noted.  The veteran 
submitted an identical statement from the same physician 
dated in September 1995.  

The veteran appeared at a hearing at the RO in September 
1995.  He stated that he believed that the scar of the right 
parietal area was becoming worse.  For the past five years he 
had noticed it was getting worse.  During cold weather it 
became numb.  He stated that he thought his headaches were 
secondary to his service connected scar in the right parietal 
region.  

A VA examination was performed in November 1995.  The veteran 
gave a history of a shrapnel wound in the right parietal 
area.  The veteran claimed it was very painful and was 
causing headaches.  

A March 1996 statement of the case and attached rating sheet 
reveal that the RO denied service connection for headaches on 
a direct or presumptive basis, or as secondary to the 
service-connected residual scar, right parietal region.  The 
veteran filed a substantive appeal of that decision in July 
1996.  

In an August 1996 statement, Dr. Ponce reported that the 
veteran had been seen on and off for severe headaches.  A 
scar was noted in the right parietal region.  The physician 
wrote that the veteran's headaches were probably related to 
the scar.  The same private physician in a March 1997 letter 
said that he was of the opinion that the headaches were a 
possible complication of the past injury due to fracture of 
the skull inflicted by the metallic foreign body.  "The fact 
that the headache is located in the area of the scar, hence 
the correlation."  In response to an inquiry the physician 
replied that the veteran consulted the clinic for headaches, 
not specifically migraines, and that he was advised to have a 
work-up to determine the cause of the headaches.  

In the March 1998 remand the Board pointed out that the July 
1959 decision of the Board denied service connection for 
headaches.  The Board explained that the issue should have 
been adjudicated as whether new and material evidence had 
been submitted to reopen the claim for service connection 
headaches.  The claim was remanded to the RO for 
readjudication.  

Dr. Ponce, in a July 1998 letter, certified that the veteran 
had consulted him in November 1994, September 1995 and August 
1997 for headache.  The headaches were not specifically 
diagnosed as a case of migraine.  A work-up to determine the 
cause of the headache was not done.  

The RO requested an opinion from a VA physician.  In July 
1998 the VA physician rendered the following opinion:

This is a case of a 75 year old male 
veteran who is claiming the he has 
developed migraine headaches due to a 
shrapnel wound on the right parietal 
area.  Review of the records in the 
claims file shows that veteran allegedly 
consulted several physicians for this 
complaint.  He first sought consult with 
a private physician in 1947, then in 
1949.  Both MDs are now reported to be 
deceased.  However, it was only in 1994 
that he again consulted with a private 
physician for the headaches.  This 
physician opines that because of a skull 
fracture, and retained metallic fragments 
in the area, there is now thickening of 
he skull table which causes the 
underlying brain to swell and thus 
produces headaches.  

The patient was last seen in a VAE done 
in 11/6/95.  The scar was hardly visible 
and seemed to be well-healed.  There was 
no swelling to show a re-activation of 
the wound.  Neurologic examination was 
also unremarkable.  A skull X-ray done in 
10/21/58 and 12/17/73 showed no evidence 
of fracture or MFBs. 

The exact pathogenesis of migraine is 
unknown.  However, there are other 
neurologic features of this condition 
that would allow it to be diagnosed.  The 
neurologic examination of the patient was 
normal .  There is also no basis for the 
connection being suggested by his private 
physician as there is no evidence of 
neither skull fracture nor retained 
metallic fragments.  Headaches may be due 
to other causes.  The veteran has 
episodes of high blood pressure which may 
cause the headaches.  

Therefore, in this case, it has not been 
clearly established whether indeed the 
patient has migraine headaches.  Neither 
do any of the evidence support the 
connection between the claimed migraine 
headaches and the scar.  Although he had 
repeatedly mentioned it in his letters, 
veteran had only sought medical 
consultation for the problem almost 50 
years after the incident thus casting 
doubt on any temporal or causal 
relationship (question of continuity).  
There is also no evidence of reactivated 
wound, skull fracture or metallic 
fragments which according to veteran's 
private MD is causing the headache.  
Neither is there evidence of swelling of 
the brain clinically.  Lastly, veteran's 
high BP may be causing the headaches 
(alternative cause).  

Impression: No evidence to suggest 
relationship between veteran's scar and 
claimed migraine headaches.  Any 
relationship being suggested is mere 
conjecture at this time.  

The RO issued a supplemental statement of the case in August 
1998 which denied the request to reopen the claim for service 
connection for headaches.  The supplemental statement of the 
case which was issued to the veteran included 38 C.F.R. 
§ 3.156.


EVALUATION OF SCAR

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  


Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  38 C.F.R. §§ 4.1 and 4.2.  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

As noted above, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Scars, which are superficial, poorly nourished with repeated 
ulceration are rated as 10 percent disabling.  Superficial 
scars which are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804.  

Severe disfiguring scars of the head, face or neck, 
especially those which produce a marked and unsightly 
deformity of the eyelids, lips or auricles are rated as 30 
percent disabling.  Moderately disfiguring scars of the head, 
face or neck are rated as 10 percent disabling.  Slightly 
disfiguring scars are assigned a noncompensable rating.  
38 C.F.R. Part 4, Diagnostic Code 7800.  


Analysis.  The Board first noted that the veteran's service-
connected scar is located on his head.  A compensable rating 
is assigned if a scar on the head results in moderate 
disfigurement.  38 C.F.R. Part 4, Diagnostic Code 7800.  The 
VA examiner in October 1973 specifically commented that the 
scar was not disfiguring.  The photograph shows that the scar 
is hidden by the veteran's hair.  In November 1995 the VA 
examiner stated that the scar was barely visible.  There is 
no evidence of record which indicates that the scar is 
disfiguring.  A compensable rating under Diagnostic Code 7800 
is not appropriate.  

A compensable rating may also be granted if a scar is poorly 
nourished with repeated ulceration.  38 C.F.R. Part 4, 
Diagnostic Code 7803.  The scar of the parietal region has 
consistently been noted by medical examiners to be well 
healed since the first VA examination in October 1958.  There 
is no evidence of poor nourishment or ulceration.  A 
compensable evaluation based on Diagnostic Code 7803 is not 
warranted.  

Diagnostic Code 7804 also provides a compensable rating for 
superficial scars which are tender and painful on objective 
examination.  The veteran's private physician indicated on 
two occasions in May and August 1975 that the veteran's scar 
was tender to pressure.  That finding is inconsistent with 
the results of both previous and subsequent examinations.  
Even the veteran has not asserted that the scar is painful or 
tender.  He has only asserted that it is numb in cold 
weather.  The veteran has complained of headaches and pain in 
the parietal area, but has not indicated that the scar is 
painful.  The Board has concluded that weight of the evidence 
is against the claim for a compensable rating for a scar 
based on tenderness and pain.  

In the absence of evidence which demonstrates that the 
veteran's scar of the parietal region is either disfiguring, 
poorly nourished, ulcerative, tender or painful a compensable 
rating is not warranted.  


NEW AND MATERIAL EVIDENCE

Relevant Laws and Regulations.  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a)(1998).  

In Colvin v. Derwinski, 1 Vet.App. 171 (1991), the United 
States Court of Veterans Appeals defined the a statutory 
terms "new" and "material".  Evidence is "new" if it is not 
"merely cumulative of other evidence on the record."  
"Material" evidence is relevant and probative of the issue at 
hand and there is "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  

The United States Court of Appeals for the Federal Circuit 
(Court of Appeals) overruled Colvin in September 1998.  The 
Court of Appeals held that the Colvin test for determining 
whether evidence was "new and material" which required a 
reasonable possibility that new evidence when viewed in 
context of all the evidence both new and old, would change 
the outcome, was not the proper test for determining whether 
evidence was "new and material" for the purposes of 
reopening a claim for veteran's benefits.  The Colvin test 
imposed a higher burden than the regulations promulgated by 
the Secretary of Veterans Affairs which stated that new and 
material evidence is that which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Subsequently, the United Stated Court of Veterans' Appeals 
(Court) in Fossie v. West, 12 Vet. App. 1 (1998), concluded 
that in light of the ruling in Hodge the standard for 
reopening judgments was whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that is must be considered to fairly decide 
the merits of the claim.  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new 
and material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
"new and material," it must reopen the claim and perform 
the second step in the two step analysis, evaluating the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992). 

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In determining whether evidence is new and material, "the 
credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet.App. 510 (1992).  


Analysis.  The Board notes that the RO correctly adjudicated 
the claim in August 1998 based on the caselaw as it existed 
at that time.  In September 1998 the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), which changed 
the controlling law and established a less restrictive test 
for determining whether or not new evidence is material.  The 
veteran has submitted evidence that was not in the claims 
folder when his claim was denied by the Board in July 1959.  
The evidence includes an opinion from a physician that the 
veteran's headaches are related to his shrapnel injury in 
service.

The opinion is new and bears substantially on the specific 
matter before the Board, that is, service connection for 
headaches as secondary to the service-connected scar of the 
parietal region.  The statements of the private physicians 
are significant and should be considered to fairly decide the 
merits of the claim.  

The Board finds that the veteran has presented new and 
material evidence that is of such significance that it must 
be considered to fairly decide the merits of the claim.  See 
Hodge v. West, 155 F 3d 1356 (Fed. Cir 1998).  

New and material evidence having been submitted the veteran's 
claim for service connection for headaches is reopened.  


WELL-GROUNDEDNESS OF CLAIM AFTER REOPENING

Analysis.  In two recent decisions the Court has clarified 
the adjudicative steps to be followed when the issue is 
whether new and material evidence has been submitted.  See 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
and Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 
1999).  The Court has set out what it calls the Elkins test.  
Under the Elkins test the Secretary must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156 (a) (1998) in order to have a finally 
denied claim reopened under 38 U.S.C.A. § 5108.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

Thus, the Board next considers whether or not the veteran's 
claim is well grounded.  The veteran has presented evidence 
that includes an opinion that the veteran's headaches are 
related to the shrapnel wound to the right parietal area 
which he sustained while in service.  The veteran has 
presented a well-grounded claim for service connection for 
headaches.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's claim is are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  He has 
presented a claim which is plausible.  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. §  
5107(a) (West 1991).  The Board will now proceed to consider 
the claim on the merits.  


SERVICE CONNECTION FOR HEADACHES

In Bernard v. Brown, 4 Vet.App. 384 (1993), the United States 
Court of Veterans Appeals held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this case the RO 
considered the veteran's claim on the merits in a March 1996 
rating decision.  The veteran has been given an opportunity 
to submit evidence and argument.  The Board has concluded 
that there is no prejudice to the veteran in proceeding to 
consider the issue of service connection for headaches on the 
merits. 

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).  


Analysis.  The record clearly establishes that the veteran 
sustained a shrapnel wound to the right parietal region in 
service and that he currently has headaches (there is some 
question as to whether or not they are migraines).  The 
pivotal question in this case is whether or not there is a 
causal relationship between the shrapnel wound in service and 
the current headaches.

The veteran has not asserted that migraine headaches were 
first manifested in service.  The basis of his claim is that 
his residuals of a shrapnel wound to the head have resulted 
in the development of headaches.  For that reason the Board 
has looked for evidence which relates his headaches to his 
service-connected scar.  Unless there is evidence which 
demonstrates that the headaches are related to the service-
connected disability it is immaterial whether or not the 
veteran's headaches are migraines.

In reopening the claim for service connection for headaches 
(migraines) and determining that the claim is well grounded, 
the Board presumed the evidence to be credible and has not 
weighed or evaluated the evidence.  In deciding the claim on 
the merits, the weight and probative value of the evidence 
must be considered.  The Federal Circuit, in Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), held that the Board has the 
authority to discount the weight and probative value of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  The Board has a 
duty to analyze the credibility and probative value of 
evidence sua sponte when making its factual findings.

The determining factor in this case is the weight given to 
the medical opinions which address the question of whether or 
not the veteran's current headaches are related to his 
service-connected scar of the right parietal area.

The claims folder includes statements from a private 
physician that the veteran's headaches was a possible 
complication of the shrapnel wound to the head.  Those 
statements indicate that the opinion as to a relationship was 
based upon a history of a fracture of the skull inflicted by 
a metallic foreign body and the fact that the headaches are 
located in the area of the scar.

The Court in Reonal v. Brown, 5 Vet. App. 458 (1993), held 
that an opinion based on an inaccurate factual premise had no 
probative value.  The Court in Elkins v. Brown, 5 Vet. 
App. 474 (1993), held that when there is no indication that 
an opinion has been formed on a basis separate from the 
appellant's recitation of his medical or service background 
rather than a review of the appellant's service medical 
records or other relevant documents, which would have enabled 
the physician to have formed an opinion as to service 
connection on an independent ground, the opinion has no 
probative value.  

In this case the August 1996 and the March 1997 opinions of 
Dr. Ponce are clearly based in part upon the veteran's 
history of a fracture of the skull.  The VA X-ray reports in 
the claims folder do not reveal any evidence of a skull 
fracture.  The opinion of Dr. Ponce is clearly based on 
inaccurate information.  For that reason, the Board has given 
greater weight to the opinion of the VA physician, dated in 
July 1998.  It is clear that the VA physician reviewed the 
claims folder and compared the examination results with the 
conclusions of the private physician and found that the 
clinical findings did not support the opinion that the 
headaches were related to the shrapnel wound or the service-
connected scar.  

The Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
headaches.  Service connection for headaches is not 
warranted.


ORDER

A compensable rating for a scar of the parietal region is 
denied.

New and material evidence having been submitted, the claim 
for service connection for headaches is reopened.

Service connection for headaches is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

